 

 United Realty Trust Incorporated 10-Q [urt-10q_093014.htm]

Exhibit 10.1

 

AGREEMENT OF SALE

 

THIS AGREEMENT OF SALE (this “Agreement”), made this 23rd day of July, 2014, by
and between FRS CARNEGIE PLAZA, L.L.C., a New Jersey limited liability company
(hereinafter called “Seller”), and UNITED REALTY PARTNERS, LLC, a Delaware
limited company (“United Realty”), and/or its nominees or assigns (hereinafter
called “Buyer”). In the event that United Realty elects to appoint a new wholly
related single purpose entity to take title to the Property (as defined below),
such entity shall become the Buyer hereunder in place of United Realty upon
written notice thereof to Seller. The Effective Date shall be the last date this
Agreement is executed by either Buyer or Seller.

 

BACKGROUND

 

A.  Seller hereby agrees to sell and convey to Buyer who agrees to purchase, all
that certain lot, piece or parcel of ground (the “Land”), together with the
improvements located thereon (the “Improvements”), situated in CHERRY HILL
TOWNSHIP, CAMDEN COUNTY, NEW JERSEY and known as 7 Carnegie Plaza consisting of
a total of approximately 17 acres of land with an improved area containing a
building with +/- 90,070 rentable square feet, said lot, piece or parcel and
improvements being designated as Block 468.03, Lot 2 as identified on the
records of township of Cherry Hill, NJ, and more particularly described on
Exhibit “A” attached hereto and made a part hereof (the Land and the
Improvements are collectively referred to as the “Premises”).

 

B.  The sale set forth in this Agreement shall also include (i) the fixtures,
equipment and systems which are located in the Improvements; (ii) all
certificates, licenses, permits, authorizations and approvals issued for or with
respect to the Property by governmental and quasi-governmental authorities
having jurisdiction (“Licenses, Permits and Approvals”), to the extent
transferable; (iii) all contracts and agreements relating to the management,
operation, servicing and/or maintenance of Property, to the extent Buyer elects
to assume the same as provided herein (“Contracts”); and (iv) all appurtenances,
easements and other rights and privileges in any way pertaining or beneficial to
the Land or the Improvements (collectively and with the Premises, the
“Property”).

 

C.  The sale set forth in this Agreement and the parties’ obligations to close
are expressly contingent upon FOX REHABILITATION SERVICES, P.C., an affiliate of
Seller, entering into a certain Lease agreement as more particularly set forth
hereinafter.

 

TERMS AND CONDITIONS

 

NOW THEREFORE, in consideration of the mutual agreements herein set forth and
other good and valuable consideration, the parties hereto, incorporating the
foregoing recitals by this reference and intending to be legally bound hereby,
agree as follows:

 

1.          Sale of Property. Subject to all of the terms and conditions of this
Agreement, Seller agrees to sell and convey the Property, and Buyer agrees to
purchase and accept the Property from Seller.

 

1

 

 

           

2.          Purchase Price; Deposit.

 

(a)        Purchase Price. The purchase price for the Real Property shall be
Nine Million Three Hundred Thousand Dollars ($9,300,000.00);

 

(b)        The Purchase Price shall be paid as follows:

 

(i)          One Hundred Thousand Dollars ($100,000.00) by wire transfer of
immediately available funds (the “First Deposit”) to Riverside United Title
Agency, LLC (the “Escrow Holder”) within three (3) business days of full
execution of this Agreement. The First Deposit shall be held in escrow pursuant
to Section 2(c) hereof. Following the expiration of the Due Diligence Period,
the entire First Deposit shall become non-refundable to Buyer unless Seller
defaults under this Agreement such that Settlement does not occur as a result of
such Seller default;

 

(ii)          An additional Five Hundred Thousand Dollars ($500,000.00) by wire
transfer of immediately available funds (the “Second Deposit” and together with
the First Deposit, collectively, the “Deposit”) to the Escrow Holder within two
(2) business days after the conclusion of the Due Diligence Period (as defined
in Section 8(d) hereof) unless this Agreement is terminated in Accordance with
Section 8(d) hereof;

 

(iii)          The Deposit and the balance of the Purchase Price shall be paid
to Seller, and/or applied to Seller’s closing costs, by Buyer plus or minus any
adjustments thereto in accordance with this Agreement, by immediately available
funds at Settlement; and

 

(iv)          All wires of any portion of the Deposit to Escrow Holder shall be
made in accordance with the following wire instructions:

 

  Bank:  Signature Bank NY     Private Client Group 204     6321 New Utrecht
Avenue     Brooklyn, NY 11219         Routing #:  026013576   Account Name: 
Riverside Abstract, LLC   Account #:  1501553782

 

 

(c)       The Deposit shall be held by Escrow Holder in a federally insured
account in accordance with the provisions of this Agreement. At Settlement, the
Deposit, together with any interest earned thereon, shall be paid to Seller and
credited against the Purchase Price. If Settlement is not completed hereunder
because of a default of the Buyer, the Deposit, together with any interest
earned thereon, shall be paid to Seller as liquidated damages without further
recourse against the Buyer. Seller, Buyer and Escrow Holder, by its joinder in
this Agreement, agree as follows with respect to the duties of Escrow Holder
hereunder:

 

2

 

 

 

(i)          Escrow Holder undertakes to perform only such duties as are
expressly set forth in this Agreement and no implied duties or obligations shall
be read into this Agreement against Escrow Holder.

 

(ii)          Escrow Holder may act in reliance upon any writing or instrument
or signature which it believes, in good faith, to be genuine, and may assume
that any person purporting to give any writing, notice, advice or instrument in
connection with the provisions of this Agreement has been duly authorized to do
so. Escrow Holder shall not be liable in any manner for the sufficiency or
correctness as to form, manner and execution, or validity of any instrument
deposited in escrow, nor as to the identity, authority, or right of any person
executing the same, and Escrow Holder’s duties under this Agreement shall be
limited to those provided in this Agreement.

 

(iii)          Unless Escrow Holder discharges any of its duties under this
Agreement in a negligent manner or is guilty of willful misconduct with regard
to its duties under this Agreement, Seller and Buyer hereby release and
indemnify Escrow Holder and hold it harmless from any and all claims,
liabilities, losses, actions, suits or proceedings at law or in equity, or other
expenses, fees, or charges of any character or nature, which it may incur or
with which it may be threatened by reason of its acting as Escrow Holder under
this Agreement; and, in such connection, Seller and Buyer shall jointly
indemnify Escrow Holder against any and all expenses including reasonable
attorneys’ fees and the cost of defending any action, suit or proceeding or
resisting any claim in such capacity.

 

(iv)          If the parties (including Escrow Holder) shall be in disagreement
about the interpretation of this Agreement, or about their respective rights and
obligations, or the propriety of any action contemplated by Escrow Holder,
Escrow Holder may, but shall not be required to, file an action in interpleader
to resolve the disagreement. Escrow Holder shall be indemnified for all costs
and reasonable attorneys’ fees in its capacity as Escrow Holder in connection
with any such interpleader action and shall be fully protected in suspending all
or part of its activities under this Agreement until a final judgment in the
interpleader action is received.

 

(v)          Escrow Holder may consult with counsel of its own choice and have
full and complete authorization and protection in accordance with the opinion of
such counsel. Escrow Holder shall otherwise not be liable for any mistakes of
fact or errors of judgment, or for any acts or omissions of any kind, with
respect to acting as Escrow Holder unless caused by its negligence or willful
misconduct.

 

  

3

 

3.          Condition of Title; Zoning.

 

(a)          Title to the Property shall be conveyed by Seller to Buyer by
warranty deed (the “Deed”). Title to the Property at Settlement shall be good
and marketable title and insurable at the customary rates charged by national
title insurers in New Jersey, subject to: (A) real estate taxes not yet due and
payable, (B) any special assessment levied or pending against the Property which
are not yet due and payable as of the date hereof, (C) any governmental
restrictions or requirements such as building, zoning and subdivision laws and
regulations, ordinances and requirements, (D) exceptions or liens arising out of
the acts or omission of Buyer, (E) any matter shown on the Title Commitment and
not otherwise objected to; (each of the items identified in subparts (A), (B),
(C), (D) and (E), being sometimes referred to herein collectively as the
“Permitted Title Exceptions.” Additionally, Seller may cure any title objection
by causing Riverside United Title Agency, LLC or such other title insurer as may
be agreed to by the Buyer hereto (the “Title Company”), to insure over any
matter.

 

(b)          Within three (3) business days of execution hereof, Buyer shall
order from the Title Company, a preliminary title commitment for an ALTA owner’s
policy of title insurance with respect to the Property, together with complete
legible copies of all instruments and documents referred to therein as Schedule
B-I and B-II recorded exceptions to title (the “Title Commitment”).

 

(c)          Prior to the completion of the Due Diligence Period, Buyer shall
give Seller written notice of any title exceptions (other than Permitted Title
Exceptions) which adversely affect the Property in any respect and as to which
Buyer reasonably objects. If, for any reason, Seller is unable or unwilling to
take such actions as may be required to cause such exceptions to be removed from
the Title Commitment, Seller shall give Buyer notice thereof; it being
understood and agreed that the failure of Seller to give such notice within ten
(10) days after Buyer’s notice of objection shall be deemed an election by
Seller to remedy such matters. Any exceptions referred to in the Title
Commitment other than those objected to by Buyer that Seller has agreed to
remedy pursuant to this paragraph shall be deemed part of the “Permitted Title
Exceptions”. Notwithstanding the foregoing, Seller expressly agrees to remedy
any and all title exceptions, whether or not objected to by Buyer, which can be
remedied by the payment of money, which sums shall be paid from Seller’s funds
at or before Settlement.

 

(d)          Title to the Personal Property and all other property intended to
be conveyed or assigned hereunder shall be valid and subject to no encumbrances
or security interests.

 

(e)          Except with respect to a breach of this Agreement by Seller, if
title to the Property cannot be conveyed to Buyer at Settlement in accordance
with the requirements of this Agreement then Buyer, as its sole remedy, shall
have the option of either:

 

              (i)          Taking such title as Seller can cause to be conveyed
and waiving the unfulfilled condition, without abatement of the Purchase Price,
whereupon the parties hereto shall complete the transaction herein contemplated
and the provisions relating to the condition of title shall be deemed waived by
Buyer; or

 

              (ii)          Terminating this Agreement by written notice to
Seller, whereupon Buyer shall return the Property Documents to Seller; the
Deposit together with any interest earned thereon, shall be returned by Seller
to Buyer; actual third-party costs (as evidenced by paid invoices therefor)
incurred by Buyer in connection with this Agreement and Buyer’s due diligence
activities hereunder, shall be reimbursed by Seller to Buyer and this Agreement
shall terminate, after which the parties shall have no further responsibility
each to the other hereunder.

 

4

 

 

 

 

4.          Settlement. Settlement shall be made on or prior to August 31, 2014
(“Settlement Date”) on or prior to 2:00 p.m. (prevailing time) at the office of
the Title Company, unless Seller and Buyer agree in writing to a different time
and place (“Settlement”). The date and time of Settlement is hereby agreed to be
of the essence of this Agreement. Buyer shall have One (1) option to extend the
Settlement Date for twenty five (25) additional days by (i) providing written
notice to Seller no later than five (5) days prior to the Settlement Date, and
(ii) contemporaneously therewith depositing the sum of Twenty Five Thousand and
No/100 Dollars ($25,000.00) (the “Extension Deposit”) with Escrow Holder. The
Extension Deposit shall be nonrefundable to Buyer (except as otherwise provided
herein), but shall be applicable to the Purchase Price at Closing.

 

5.          Provisions With Respect to Settlement.

 

(a)          At Settlement, Seller shall deliver, or cause to be delivered, to
Buyer, at Seller’s sole cost and expense, each of the following:

 

(i)            Deed. A special warranty deed for the Property in customary form
executed and acknowledged by Seller.

 

(ii)           Bill of Sale. A bill of sale conveying to Buyer Seller’s rights
in any personal property included in the Property. The parties agreeing that the
value of any personal property being conveyed hereunder is de minimis.

 

(iii)          Fox Rehabilitation Services, P.C. Lease Requirement. This
Agreement is expressly contingent upon Seller causing Fox Rehabilitation
Services, P.C. (“FRS”), Seller’s affiliate as tenant, to execute a new
triple-net lease in favor of Buyer as landlord (the “FRS Lease”) for one hundred
(100%) percent of the Property, on a triple-net basis for a minimum rent of
$856,000.00 per annum for the first lease year in the form attached hereto as
Exhibit “B”. FRS Lease shall be delivered to Buyer at Settlement.
Notwithstanding anything contained in this Agreement to the contrary, Buyer
agrees and acknowledges that FRS may, prior to Settlement, enter into a sublease
with Interflex Payments, LLC (“Interflex”) for approximately 10,000 square feet
of rentable space in the Building (“Interflex Sublease”) as more particularly
described on Exhibit “C” The Interflex Sublease shall be made upon economic
terms and conditions not less than those contained in the FRS Lease. If Seller
enters into the Interflex Sublease prior to Settlement, (i) Buyer agrees that
such Interflex Sublease shall be deemed to be a permitted sublease under the FRS
Lease and (ii) upon a default by FRS under the FRS Lease, Buyer agrees to
recognize Interflex and all of its rights under the Interflex Sublease;

 

(iv)          Assignment of Contracts. An assignment of any contracts for
services or other matters that Buyer elects to accept in its sole discretion.

 

(v)           Possession. Possession of the Property.

 

 

5

 

 

 

(vi)           FIRPTA Affidavit. An affidavit pursuant to Section 1445 of the
Internal Revenue Code of 1986, as amended, confirming that Seller is not a
non-resident alien for purposes of United States income tax.

 

(vii)          Settlement Affidavits. Affidavits and similar instruments as are
reasonably required by the Title Company and the satisfaction of any Internal
Revenue Service disclosure and reporting requirements, including, but not
limited to, Form 1099B. All such affidavits and similar instruments shall be in
form and substance reasonably satisfactory to Seller and the Title Company.

 

(viii)         Tenant Estoppel Certificate and SNDA Agreement. An estoppel
certificate (“Estoppel”) from and subordination, attornment and non-disturbance
agreement (“SNDA”) signed by Fox Rehabilitation Services, P.C. (“Tenant”) in
form and substance reasonable acceptable to Buyer and Buyer’s lender.

 

(ix)            a true and complete set of all as built building plans,
specifications and drawings (and of all documents and other materials related
thereto) for the Land or Improvements, if available;

 

(x)             the original (or copies if originals are not available) tax
bills for the Land or Improvements;

 

(xi)            certificates of occupancy;

 

(xii)           to the extent available, all manuals, diagrams, shop drawings,
warranties and related data in possession of Seller concerning the Property and
the use, maintenance and operation of its systems and facilities;

 

(xiii)          all keys and security codes to the Improvements;

 

(xiv)          duly executed certificate, dated the Settlement Date, stating
that the representations and warranties contained in Section 10 (A) are true,
correct and complete as of such date;

 

(xv)           duly executed Bill of Sale for the Personal Property;

 

(xvi)          duly executed statement to be prepared by the Title Company
showing all closing prorations (the “Closing Statement”);

 

(xvii)         such other documents and instruments as Buyer or its Title
Company may reasonably request to perfect title to any of the Property in Buyer;

 

(b)          At Settlement Buyer shall deliver, or cause to be delivered, to
Seller, at Buyer’s sole cost and expense, the following:

 

(i)              Purchase Price. The balance of the Purchase Price in accordance
with Section 2 hereof along with any adjustments thereto.

 

 

6

 



 

(ii)          Execution of Lease. Buyer shall execute and deliver to Tenant the
FRS Lease.

 

(iii)          Settlement Affidavits. Affidavits and similar instruments as are
reasonably required by the Title Company and the satisfaction of any Internal
Revenue Service disclosure and reporting requirements, including, but not
limited to, Form 1099B. All such affidavits and similar instruments shall be in
form and substance reasonably satisfactory to Buyer and the Title Company.

 

6.          Taxes; Apportionments; Costs.

 

(a)          Except as otherwise set forth in Section 15 of this Agreement, any
realty transfer taxes imposed on the sale of the Property pursuant to this
Agreement shall be borne by Seller except for the New Jersey Mansion Tax
(“Mansion Tax”), which such Mansion Tax, if payable, shall be borne by Buyer.

 

(b)          Real estate taxes, water and sewer rentals and all other
apportionable charges shall be apportioned between Seller and Buyer as of
Settlement on a per diem basis, based on the fiscal year or billing period, as
applicable, of the levying authority. To the extent possible Seller shall cancel
its utility accounts for the Property as of the date of Settlement and Tenant
shall be responsible for arranging utility service in Tenant’s own name, and any
such accounts that are terminated by Seller shall not be apportioned.

 

(c)          Each party will pay all its own expenses incurred in connection
with this Agreement and the transactions contemplated hereby, including, without
limitation, their respective accounting, legal and appraisal fees. Buyer, in
addition to its other expenses, shall pay all premiums for title insurance
obtained by Buyer and for the recording of the deed and any other instruments to
be recorded by Buyer in connection with its acquisition of the Property.

 

7.          Default and Remedies.

 

(a)          If (i) Buyer fails to complete Settlement in accordance with the
terms of this Agreement, time being strictly of the essence in any such case, or
(ii) otherwise defaults under the Agreement and such default is not cured within
ten (10) days after written notice specifying such default is given to Buyer;
then in such event the Deposit or such portion thereof as has been paid, and any
interest thereon shall be paid to and retained by Seller as liquidated and
agreed damages for such breach or failure to Settle, which shall be Seller’s
sole remedy for such breach, and this Agreement shall thereupon terminate and
the parties shall have no further liability or obligation each to the other
hereunder except for those obligations which expressly survive the termination
of this Agreement. The parties hereto acknowledge that the damages provided for
hereby are a fair and reasonable approximation of the harm that Seller would
suffer as a result of Buyer’s default.

 

 

7

 

 

 

(b)          If Seller defaults in its obligations under this Agreement, and
such default is not cured within ten (10) days after written notice specifying
such default is given to Seller, Buyer, in its sole discretion may either: (i)
terminate this Agreement by written notice to that effect given to Seller, in
which event the Deposit and Extension Deposit plus actual out of pocket costs
(including legal fees and due diligence costs) shall be paid to Buyer and this
Agreement shall thereupon terminate; or (ii) enforce this Agreement by way of an
action for specific performance. In the event that Buyer elects to proceed
pursuant to Section 7(b)(ii), then any such action shall be commenced within
ninety (90) days after the date of Buyer’s notice of default to Seller or Buyer
shall be deemed to have elected to proceed in accordance with Section 7(b)(i)
hereof and shall have no further right to proceed by way of an action for
specific performance or otherwise. In the event that Buyer elects to proceed
with an action for specific performance in accordance with Section 7(b)(ii),
Buyer shall also be entitled to receive from Seller reasonable attorney’s fees,
court costs and other costs and losses suffered by Seller thereby. The parties
hereto acknowledge that the damages provided for hereby are a fair and
reasonable approximation of the harm that Buyer would suffer as a result of
Seller’s default.

 

(c)           In the event of a wilful or intentional default on the part of the
Seller hereunder making it impossible to transfer title to Buyer as herein
contemplated, then Buyer shall be entitled to pursue any and all remedies
provided at law or in equity, including the rights to direct damages, excluding
consequential damages against Seller. Seller hereby waives and releases any
right to seek direct damages, including consequential damages, or specific
performance against Buyer.          

 

(d)           Buyer and Seller hereby agree that the remedies available against
the other are set forth in their entirety herein, and forever waives and
releases any claims that they may now or in the future have under this Agreement
or otherwise for rescission, damages or equitable relief not specifically
provided for herein. This waiver and release shall remain in effect
notwithstanding the discovery of additional facts or claims not now known to
Buyer or Seller.

 

8.          Due Diligence.

 

(a)          Buyer, is purchasing the Property based upon Buyer’s own due
diligence and inspections and, except as expressly set forth in this Agreement,
is not relying upon any representations and warranties of Seller whatsoever. If,
prior to Settlement Buyer shall undertake any inspections or testing of or
concerning the Property, Buyer shall in all respects adhere to the provisions of
this Agreement related thereto.

 

8

 

 

 

Notwithstanding the foregoing, Seller represents and warrants that the Property
is zoned IR – Restricted Industrial Zone (Cherry Hill Township) under the
applicable Zoning Ordinance and/or Codes and that the current use of the
Property complies with such zoning. At Settlement, if or as required by
applicable law, Seller shall deliver to Buyer a certification from the
appropriate governmental agencies as are applicable, confirming such zoning and
including any violation of the environmental, housing, building and safety codes
or fire ordinances and/or other applicable statutes or laws and such other
instruments or certificates required to be issued under applicable law prior to
the conveyance of the Property. If repairs, remediation or replacements to the
Property are required by the applicable governmental authorities prior to the
issuance of the foregoing certificates, Seller shall have the right, at its
election, to (i) make such repairs, remediation or replacements at its sole cost
prior to the Settlement Date, (ii) give Buyer access to the Property to make
such repairs, remediation or replacements at Seller’s sole cost and shall
reimburse or at closing credit Buyer for such costs and expenses against the
Purchase Price. In the event that such repairs, remediation or replacements
cannot be made prior to the Settlement Date or Seller elects not to make such
repairs, remediation or replacements prior to the Settlement Date because such
repairs, remediation or replacements are not required by any municipality or
other governmental agency in order to close the transaction, the parties shall
leave, from the Purchase Price and/or Seller’s funds, in escrow with the Escrow
Holder an estimated sum sufficient to reimburse Buyer for the costs thereof
actually incurred (the “Repair Escrow”), which sum shall be released to Buyer
immediately upon the completion and billing for such repairs with any balance
remaining thereafter being paid to Seller. In the event that the Repair Escrow
is insufficient to reimburse Buyer for the costs of such repairs and
replacements, Seller shall remain liable to Buyer for the amount of such
deficiency and Seller’s obligation to pay such deficiency shall survive the
Settlement or other termination of this Agreement.

(b)          Seller (if not previously delivered) shall deliver to Buyer within
three (3) business days of the date of this Agreement (and Buyer shall confirm
promptly receipt of same) copies of such documents, leases, plans, designs,
service agreements, warranties, surveys, building plans including but not
limited to all property records pertaining to operating expenses for at least
three (3) years, Certificates of Occupancy, Land Surveys, Roof Warranties,
Environmental Reports, Building and Structural plans, inspection reports, fire
safety maintenance records, and any other reports reasonably requested regarding
the Property as are in Seller’s possession or control (such documents, together
with any other materials related to the Property delivered by Seller to Buyer
with respect to the Property are herein referred to as the “Property
Documents”). The Property Documents shall be returned to Seller if this
Agreement is terminated for any reason and Buyer may not retain any copies,
summaries, or extracts in any form or format. Notwithstanding the foregoing,
Seller makes no representation or warranty of any kind or nature whatsoever
regarding the Property Documents except that they are true, correct and
unaltered copies of such documents or disclosures as are in Seller’s possession.
In addition to the forgoing, FRS, shall deliver to Buyer for review FRS’s
financials for at least 6 years and year to date and any other reports
reasonably requested (the “FRS Documents”). The FRS Documents shall be returned
to FRS if this Agreement is terminated for any reason and Buyer may not retain
any copies, summaries, or extracts in any form or format. Seller and FRS hereby
represent and warranty the truth and accuracy of the FRS Documents and that they
are true, correct and unaltered copies of such documents or disclosures as are
in Seller’s and/or FRS’s possession. Throughout the Due Diligence Period (as
defined below) Seller shall deliver to Buyer such other documents or information
relating to the Property or the Tenant as are in Seller’s or Tenant’s possession
or under Seller’s or Tenant’s control, or reasonably obtainable by Seller.

(c)          From the date hereof until the completion of the Settlement or
earlier termination of this Agreement, Seller agrees to permit Buyer and Buyer’s
representatives to inspect and examine the Property at all reasonable times
during weekday hours (9 a.m. to 5 p.m.) with reasonable advance notice, such
notice to be given by e-mail or facsimile, subject to the rights of tenants as
to the leased areas. Notwithstanding the forgoing, Buyer and/or Buyer’s
representatives shall be permitted to enter upon the public areas of the
Property at any and all times such areas are open to the public. Buyer shall not
conduct any invasive testing or examinations except by a licensed third party
professional inspection or engineering company, and all such testing or
examinations may only be upon Seller’s prior written consent, which consent
shall not be unreasonably withheld, conditioned or delayed, and Buyer shall
restore the Property to its condition prior to such testing or examinations at
Buyer’s sole cost and provide Seller with copies of all such inspections and
reports conducted by or on behalf of Buyer regarding the Property.

 

9

 

 

(d)          Buyer is granted the period from the Effective Date until 5:00 p.m.
EDT on the date which is Thirty (30) days after the date of execution of this
Agreement by all parties (the “Due Diligence Period”), to perform such due
diligence as Buyer deems appropriate to satisfy itself as to the use of the
Property for its intended purpose, applicable zoning regulations, availability
of utilities, environmental matters including any environmental studies required
by Buyer and/or Buyer’s lender, and review of all Property Documents and leases
affecting the Property and review of Tenant’s financial condition. If Buyer is
dissatisfied for any or no reason during said Due Diligence Period, Buyer in its
sole discretion and without explanation may terminate this Agreement by written
notice via hand delivery, email, facsimile or in any other manner permitted by
this Agreement, which notice is deemed given when sent to Seller electronically
or when received by Seller if given by any other means, at or before 5:00 p.m.
prevailing EDT on the date which is Thirty (30) days after the date of execution
of this Agreement by all parties, time being strictly of the essence; in which
event the Deposit shall be returned to Buyer, Buyer shall return all Property
Documents to Seller and this Agreement shall thereupon terminate except for
those provisions which expressly survive termination (the “Due Diligence
Termination Notice”), and the parties shall have no further liability or
obligation each to the other hereunder except for those provisions which
expressly survive the termination of this Agreement. Should Buyer fail to give
the Due Diligence Termination Notice as required hereby, Buyer shall be deemed
to have waived the right to terminate this Agreement pursuant to this Section
8(d) and shall be obligated to complete the purchase of the Property without any
abatement of the Purchase Price.

 

(e)          Buyer agrees to indemnify, protect, defend, and hold Seller and its
partners, trustees, beneficiaries, shareholders, members, managers, advisors,
and other agents, and their respective partners, members, trustees,
beneficiaries, employees, officers, directors, and shareholders (collectively,
the “Indemnified Parties”) harmless from and against any and all liabilities,
demands, actions, causes of action, suits, claims, losses, damages, costs, and
expenses (including, without limitation, reasonable attorneys’ fees, court
costs, and litigation expenses) suffered or incurred by any of the Indemnified
Parties as a result of any activities of Buyer (including activities of any of
Buyer’s agents and employees) relating to the Buyer’s inspection of the Property
including, without limitation, mechanics’ liens, damage to the Property, injury
to persons or property resulting from such activities in connection therewith as
caused by the Buyer or its representatives. If the Property is disturbed or
altered in any way as a result of such activities, Buyer shall promptly restore
the Property to its condition existing prior to the commencement of such
activities which disturb or alter the Property. The terms of this Section 8(f)
shall survive Settlement or the earlier termination of this Agreement.

 

(f)          Buyer agrees that it or its affiliate maintain and cause any of its
representatives or agents conducting any activities on the Property on behalf of
the Buyer to maintain and have in effect commercial general liability insurance
with limits of not less than One Million and no/100 Dollars ($1,000,000.00) for
personal injury, including bodily injury and death, and property damage.

 

10

 

 

 

 9.          Operations Prior to Settlement. Seller shall continue to insure,
operate and maintain the Property to Settlement in substantially the same manner
as operated and maintained by Seller prior to the date hereof. In the event that
after the date hereof and prior to the Settlement Date there occurs a spill,
discharge, release, deposit or emplacement of any hazardous substances, as such
term is defined in any federal, state or local statute, law, rule, regulation or
order (“Hazardous Substances”) on the Land or Improvements which results in
contamination of the Land or Improvements beyond permitted governmental
tolerances for residential property, provided such condition was not caused by
Buyer, its agents, servants or contractors, Seller shall perform all remedial
activity, including the installation of monitoring equipment necessary to
remediate any such Hazardous Substance to Buyer’s satisfaction, and, if
necessary, the closing shall be adjourned for a reasonable period to permit
Seller to complete such activities. Notwithstanding the foregoing, if (i) the
aggregate cost of such remediation exceeds $500,000, either party shall have the
right to terminate this Agreement upon notice to the other; provided further,
that Seller may not terminate this Agreement if Buyer agrees to pay the excess
of such remediation costs over the sum specified above; and (ii) the time
required to remediate such spill, discharge, release, deposit or emplacement of
Hazardous Substances will be in excess of ninety (90) days, as estimated by
Buyer, then Buyer shall have the right to terminate this Agreement upon notice
to Seller. In the event this Agreement is terminated by either party pursuant to
this Section 9, the Deposit and the Extension Deposit shall be refunded to
Buyer, whereupon this Agreement and all rights and obligations of the parties
hereunder shall be null and void.           

 

10.          Representations and Warranties.

 

A.          In addition to the representations and warranties contained in
Section 9 hereof and/or otherwise in this Agreement, Seller, to induce Buyer to
enter into this Agreement and to purchase the Property, represents and warrants
to Buyer as follows:

 

              (i)           Seller has full capacity, power and authority to
execute and deliver this Agreement and to perform all of the provisions hereof
to be performed by Seller.

 

              (ii)          Seller has not received any written notice and has
no knowledge of any pending or threatened lawsuits, building code violation
enforcement proceedings, state or federal statutory or regulatory violations,
ADA claims and/or condemnation proceeding or other proceedings in the nature of
eminent domain in connection with the Property or any portion or portions
thereof.

 

              (iii)         Seller has received no written notice and otherwise
has no knowledge that the Property is not in compliance with any applicable
environmental laws, statutes and regulations.

 

              (iv)         Seller and/or the person executing this Agreement on
behalf of Seller have full capacity, power and authority to execute and deliver
this Agreement and to perform all of the provisions hereof to be performed by
Seller.

 

11

 

 

 

                               (v)          That there are no proceedings at law
or in equity before any court, grand jury administrative agency or other
governing agency or instrumentality, executions, assignments for the benefit of
creditors, or voluntary or involuntary proceedings in bankruptcy or under any
other debtor relief laws contemplated by or pending or threatened against
Seller, the Property Entity or the Property, or any portion thereof.

 

                               (vi)          That the FRS Documents are true,
correct, complete and unaltered copies of such documents or disclosures as are
in Seller’s and/or FRS’s possession.

 

                               (vii)          As used herein, “Seller’s
knowledge” or any similar reference means the knowledge of all agents,
representatives, members, managers, officers, shareholders and other persons
familiar with the operation and management of the Property, Seller and FRS and
that Seller and FRS will make appropriate inquiry or investigation as may be
required to authenticate the Property Documents and FRS Documents to
substantiate these representations and warranties and/or as may be reasonably
required by Buyer.

 

(viii)        the execution, delivery and performance of this Agreement by
Seller and the consummation of the transactions contemplated hereby in the
manner contemplated herein will not violate any provision of law, statute, rule
or regulation to which Seller or the Property is subject or violate any
judgment, order, writ, injunction or decree of any court applicable to Seller or
the Property;

 

(ix)          the execution, delivery and performance of the FRS Lease by Tenant
and the consummation of the transactions contemplated thereby in the manner
contemplated therein will not violate any provision of law, statute, rule or
regulation to which Tenant or the Property is subject or violate any judgment,
order, writ, injunction or decree of any court applicable to Tenant or the
Property;

(x)          Seller has not entered into any agreement (written or oral), other
than the FRS Lease and any consent to the Interflex Sublease granting any rights
of possession to any third party, and Seller has not executed any other
agreement of sale, option agreement or right of first refusal with respect to
the Property;

(xi)         all proceedings required to be taken by or on behalf of Seller to
authorize it to make, deliver and carry out the terms of this Agreement have
been taken and this Agreement is the legal, valid and binding obligation of
Seller enforceable in accordance with its terms;

(xii)         to Seller’s knowledge, there are no proceedings at law or in
equity before any court, grand jury, no consent, authorization, license, permit,
registration or approval of, or exemption or other action by, any governmental
or public body, commission or authority is required in connection with the
execution, delivery and performance by Seller of this Agreement;

 

12

 

 

 

(xiii)         to Seller’s knowledge, (i) there have been and currently are no
hazardous substances, as such term is defined in any federal, state or local
statute, law, rule, regulation or order (“Hazardous Substances”) on, in or
beneath the Land or Improvements, (ii) no landfill has ever been operated on the
Land or Improvements, (iii) no portion of the Land or Improvements has been used
to refine, produce, store, handle, transfer, process or transport any Hazardous
Substances in violation of law, and (iv) there are no underground storage tanks
on the Land or Improvements and no underground storage tanks have been removed
from the Land or Improvements;

(xiv)         Seller has forwarded to Buyer true and complete copies of all
reports and investigations in its possession or under its control relating to
the environmental condition of the Land and Improvements;

(xv)          to the best of Seller’s knowledge, there is no material latent
physical defect affecting the Land or Improvements;

(xvi)         all sums payable by reason of any labor or materials heretofore
furnished with respect to the Property have been, or in the ordinary course of
business prior to the Closing Date will be, paid, and Seller knows of no
material dispute in connection therewith;

(xvii)         Seller is not a “foreign person” under the Foreign Investment in
Real Property Tax Act of 1980 (“FIRPTA”) and upon consummation of the
transaction contemplated hereby, Buyer will not be required to withhold from the
Price any withholding tax;

(xviii)        the permits, certificates and licenses from governmental
authorities held by Seller or required by law in connection with its ownership,
use, occupancy, operation and maintenance of the Property and, to Seller’s
knowledge, are all of the certificates, licenses and permits necessary in
connection with the current ownership, use, occupancy, operation and maintenance
thereof; to Seller’s knowledge, all of the Permits are in full force and effect
and none of the Permits has been suspended or revoked;

(xix)          there are no management, leasing, service or maintenance
contracts relating to the Property which cannot be terminated prior to the
Closing Date;

(xx)            to Seller’s knowledge, neither the Land nor the Improvements is
subject to or has been granted any abatement from real estate taxes and the
Property will not be subject to an added assessment or omitted property taxes on
account of improvements or betterments made prior to the Closing Date;

(xxi)           all information and documents heretofore delivered by Seller to
Buyer or to be delivered by Seller to Buyer and relating to the Property are
true, complete and accurate in all material respects, and with respect to
documents, are true, correct and complete copies thereof; and

(xxii)          to the best of Seller’s knowledge, there is no material adverse
fact or condition relating to the Property which has not been specifically
disclosed in writing by Seller to Buyer, and Seller knows of no fact or
condition of any kind or character which materially and adversely affects the
Property.

 

13

 

 

 

The representations and warranties made in the forgoing Sections 10(A)(i)-(xxii)
shall survive settlement for nine (9) months or the earlier termination of this
Agreement.

          B.          Buyer, to induce Sellers to enter into this Agreement,
represents and warrants to Sellers, to the best of Buyer’s actual knowledge, as
hereinafter set forth.

 

(i)            Buyer has all requisite power to execute and deliver this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby.

 

(ii)           This Agreement has been duly executed and delivered by Buyer, and
this Agreement constitutes the legal, valid and binding obligation of Buyer,
enforceable against Buyer in accordance with its terms, except that such
enforceability against Buyer may be limited by bankruptcy, insolvency, or other
similar laws of general applicability affecting the enforcement of creditors’
rights generally and by the court’s discretion in relation to equitable
remedies.

 

(iii)          The execution, delivery and performance by Buyer of this
Agreement does not and will not (A) conflict with or violate any law, judgment
or decree applicable to Buyer, (B) cause a default or give rise to any right of
termination, cancellation or acceleration under the terms, conditions or
provisions of any agreement, contract, commitment, arrangement or understanding
to which such Buyer is a party or (C) violate any contract, agreement,
commitment, understanding or arrangement (including, without limitation, any
confidentiality or non-compete provisions contained therein) with any third
party with respect to the purchase or financing of the Property described
herein.

 

(iv)          No consent or approval of or by, or any notification of or filing
with, any person or entity, including without limitation any governmental
authority (each, a “Person”) is required in connection with the execution,
delivery or performance by Buyer of this Agreement, or the consummation of the
transactions contemplated hereby.

 

(v)          There is no action, suit or proceeding pending or, to the knowledge
of Buyer, threatened against or affecting Buyer in any court or before or by any
federal, state, county or municipal department, commission, board, bureau or
agency or other governmental instrumentality which seeks or in any way poses the
risk of a judgment or liability being imposed upon Buyer which could materially
adversely affect the financial condition of Buyer or Buyer’s ability to perform
its agreements and obligations hereunder.

 

(vi)         All deposits made by any person or entity not a party or signatory
hereto (“Third Party Depositor”) pursuant to this Agreement for and/or on behalf
of Buyer are subject to the terms of this Agreement as and when received by the
Escrow Holder. No Third Party Depositor shall be entitled to demand a refund of
any deposit made by it except in accordance with the terms of this Agreement by
and through the Buyer.

 

(vii)        Buyer is a sophisticated and experienced investor in real property
and is purchasing the Property and/or the Property Entity in its “As-Is,
Where-Is and With All Faults” condition. Prior to entering into this Agreement
Buyer has evaluated the Property based on its own experience and any
investigations of the Property and/or Property Entity Buyer elected to make and
any such investigations Buyer undertakes pursuant to Section 8 hereof.

 

14

 

 

 

                              (viii)          Except for the representation set
forth in Section 10(B)(vii) above, which shall survive Settlement or earlier
termination of this Agreement, Buyer’s representations and warranties shall
survive for nine (9) months or the earlier termination of this Agreement.

 

11.          Condemnation. In the event of the taking of all or any material
portion or portions of the Property by eminent domain proceedings or the
commencement of any such proceeding, at any time prior to the completion of
Settlement, Buyer shall have the right to terminate this Agreement by giving
written notice to Seller within fifteen (15) business days after Seller notifies
Buyer of such proceeding. If this Agreement is so terminated, Escrow Holder
shall return to Buyer the Deposit and Extension Deposit, together with any
interest earned thereon, Buyer shall return the Property Documents to Seller and
this Agreement shall terminate. If Buyer does not terminate this Agreement, the
Purchase Price for the Property shall be reduced by the total of any awards or
other proceeds actually received by Seller with respect to any such taking and
at Settlement Seller shall assign to Buyer all rights of Seller in and to any
awards or other proceeds payable but not yet received by Seller by reason of any
such taking. In no event shall Seller receive less than the full amount of the
Purchase Price set forth herein if this Agreement is not terminated.

 

12.          Casualty. Seller shall maintain the existing fire and extended
coverage insurance in effect until the time of Settlement. If prior to
Settlement there shall be any material damage or destruction to the Property by
fire or other casualty, Seller shall give prompt notice thereof to Buyer along
with copies of all applicable insurance policies then in effect covering the
Property. Buyer may elect to terminate this Agreement by giving Seller written
notice to that effect within thirty (30) days after receipt by Buyer or Seller’s
notice of the casualty. In such event the Deposit, Extension Deposit and the
interest accrued thereon shall be returned to Buyer, Buyer shall return the
Documents to Seller and this Agreement shall terminate. Otherwise, if there is
any loss, damage or destruction to the Property by fire or other casualty and
this Agreement is not terminated by Buyer as herein provided, Settlement shall
be completed without abatement of the Purchase Price. At Settlement Seller shall
pay over to Buyer all insurance proceeds so collected by Seller with respect to
such damage, minus Seller’s out of pocket costs incurred in collection of the
insurance coverage or unreimbursed repairs to the Property; and to the extent
such proceeds have not yet been applied to the repair and restoration of the
Property (and if any such proceeds have not been collected, Seller shall assign
to Buyer all its right, title and interest in and to the same, minus Seller’s
out of pocket costs incurred in collection the insurance coverage or actual
documented unreimbursed repairs to the Property which shall be paid/reimbursed
to Seller therefrom) and Seller shall credit Buyer at Settlement with the amount
of the deductible payable under said insurance policies.

 

13.          Notices. All notices, statements, demands, requests, consents,
communications and certificates from either party hereto to the other shall be
made in writing and sent (i) by United States registered or certified mail,
return receipt requested, postage prepaid, (ii) by courier service with proof of
delivery, or (iii) by telefacsimile or email, addressed as follows:

 

15

 

 

 

(a)          If intended for Seller:



 

Brett McIntyre

Interim Chief Financial Officer

FOX Rehabilitation

E-mail: brett.mcintyre@foxrehab.org

Facsimile: 856-751-4219

 

With a copy to via email:

 

Blank Rome LLP

One Logan Square

Philadelphia, PA 19103

Attn.: Joel Shapiro, Esquire and Steven A. Shoumer, Esquire

E-mail: Shapiro-jc@blankrome.com; Shoumer@blankrome.com

Facsimile: 215-832-5746

 

(b)          If intended for Buyer:

 

c/o United Realty Advisors, LP

60 Broad Street, 34th Floor

New York, New York 10004

Attention: Jacob Frydman

Email: Jacob.F@urpa.com

Facsimile No.: (212) 388-6811

 

With a copy to:

 

Nelson Mullins Riley & Scarborough LLP

Bank of America Corporate Center, 42nd Floor

100 North Tryon Street

Charlotte, NC 28202-4007

Attention: Jonathan J. Nugent

Email: Jonathan.Nugent@nelsonmullins.com

Facsimile No. (704) 417-3237

 

or such other addresses or entities as either party hereto may from time to time
direct by service of notice on the other party as provided above. Any such
notices, statements, demands, requests, consents, communications or certificates
shall be deemed received three business days after the same is deposited with
the United States Postal Service or one business day after the same is delivered
to a courier service with guaranteed next business day delivery. All notices may
be provided by either party’s attorney.

 

16

 

 

 

14.          No Recording. This Agreement shall not be lodged for recording in
any place or office of public record and any action in violation of this
provision shall be deemed to be a default hereunder and permit the other party
hereto to terminate this Agreement immediately and without further notice;
provided, however, that the filing or recording of this Agreement as part of any
proceedings instituted in any court of proper jurisdiction to enforce the
provisions of this Agreement shall not be deemed to be a breach of this
Agreement.

 

15.          Designation of Ownership Entity. Buyer shall have the right, by
notice to Seller at or prior to Settlement, to designate a wholly related single
purpose entity to take title to the Property and such entity will be bound
hereby jointly with Buyer. Notwithstanding the forgoing and in any event Buyer
shall (i) remain fully liable to Seller hereunder for the faithful performance
of this Agreement by it or any such designee and (ii) be responsible for 100% of
any and all taxes or fees, excluding transfer taxes to be paid by seller
pursuant to Section 6(a) of this Agreement, over and above those that would be
imposed were Buyer to complete this transaction in its own name imposed by any
governmental authority or otherwise as result of the transfer of the Buyer’s
rights hereunder to any such designated entity. The terms and conditions of this
Section 15 shall survive termination of this Agreement and/or closing and
settlement of the transactions contemplated by this Agreement. Notwithstanding
anything contained herein to the contrary, Buyer shall not be permitted to
assign Buyer’s right, title and interest in and to this Agreement to any party
(other than an affiliate of the Buyer) without Seller’s prior written consent.

 

16.          Other Covenants and Agreements.

          

A.          No Liens or Encumbrances. Seller agrees that it will not create,
suffer or permit to be created, and that it will promptly remove or discharge,
any liens or encumbrances against the Property arising subsequent to the date of
this Agreement.

 

B.          Legal Requirements. Seller will, prior to the closing of title,
promptly (a) comply with, and cure any violations of, all legal requirements
relating to the Property; (b) comply with all instruments of record affecting
the Property in accordance with the provisions thereof and within the time
period permitted thereby; and (c) comply with all requirements of any insurance
company insuring the Property.

 

C.          Maintenance of Property. Seller will cause the Property to be
maintained in substantially the same condition as now maintained and will
operate the Property in substantially the same manner as it has heretofore
operated the same; will not enter into any construction, management, maintenance
or service contracts which might become the obligation of Buyer; and will
promptly inform Buyer in writing of any material event adversely affecting the
ownership, use, occupancy, operation or maintenance of the Property, whether or
not insured against.

 

D.          Certificate of Occupancy. If any governmental authority requires
that certificates of occupancy, certificates of continued occupancy, smoke
detector certifications or other inspection or occupancy certificates be
obtained in connection with the conveyance of the Property to Buyer, Seller
shall, at its cost, obtain such documents and make any repairs, replacements,
alterations and changes to the Property required in connection therewith prior
to the closing of title.

 

17

 

 

 

 

E.          Contracts. Seller will not enter into contracts or agreements
related to the operation or maintenance of the Property except in good faith and
in the ordinary course of business and which provide that same may be terminated
without cost by Seller on or before he Settlement Date.

 

F.          Insurance. Seller will cause fire, extended coverage and public
liability insurance covering the Property to be maintained in full force and
effect as heretofore maintained by it.

 

G.          Change in Representations and Warranties. Seller and Buyer shall
notify the other promptly upon obtaining knowledge of any material change in any
of Seller’s or Buyer’s, as applicable, representations and warranties contained
herein.

 

17.           Broker. Seller and Buyer acknowledge that Matthew Neisser of
Markeim Chalmers, Inc. (“Broker”) is the sole, moving, efficient and procuring
cause of this sale and in consideration of its services in making this sale and
at the time of Settlement, provided the transaction closes and funds, Seller
hereby agrees to pay to Broker a commission not to exceed three and one-half
percent (3.5%) of the Purchase Price (the “Commission”). The parties agree to
indemnify, defend and hold each other harmless from and against any claims
relating to a commission or other compensation in connection with this
Agreement, made by any broker, finder or any other party other than the Broker
named above who claims to have dealt with or communicated to the parties in
connection with this Agreement.

 

18.          Time of the Essence. Time, wherever mentioned herein, shall be of
the essence of this Agreement.

 

19.          Binding Effect. This Agreement shall be binding upon and inure to
the benefit of Seller and Buyer and their respective successors and assigns.

 

20.          Entire Agreement. This is the entire agreement between the parties
hereto regarding the transaction contemplated hereby and there are no other
terms, covenants, conditions, warranties, representations or statements, oral or
otherwise, of any kind whatsoever. Any agreement hereafter made shall be
ineffective to change, modify, discharge or effect an abandonment of this
Agreement in whole or in part unless such agreement is in writing and signed by
the party against whom enforcement of the change, modification, discharge or
abandonment is sought.

 

21.          Headings. The headings incorporated in this Agreement are for
convenience and reference only. They are not a part of this Agreement and do not
in any way control, define, limit, or add to the terms and conditions hereof.

 

22.          Governing Law; Venue. This Agreement shall be construed,
interpreted and governed by the laws of the State of New Jersey, disregarding
any conflicts of law provisions therein. Jurisdiction and venue of any legal
action hereunder shall be in any state or federal court with appropriate
jurisdiction over the parties hereto.

 

18

 

 

  

23.          Counterparts. This Agreement may be executed in any number of
counterparts, by facsimile, email attachment or otherwise, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

24.          AS-IS; RELEASE. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT,
INCLUDING WITHOUT LIMITATION SECTION 10 (THE “SELLER’S EXPRESS WARRANTIES”),
SELLER IS NOT MAKING AND HAS NOT AT ANY TIME MADE ANY WARRANTIES OR
REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESSED OR IMPLIED, WITH RESPECT TO
THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OR REPRESENTATIONS
AS TO HABITABILITY, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE
(OTHER THAN SELLER’S LIMITED WARRANTY OF TITLE TO BE SET FORTH IN THE DEED),
ZONING, TAX CONSEQUENCES, LATENT PHYSICAL OR ENVIRONMENTAL CONDITION, UTILITIES,
VALUATION, OR ANY OTHER MATTER OR THING REGARDING THE PROPERTY. BUYER
ACKNOWLEDGES AND AGREES THAT UPON CLOSING SELLER SHALL SELL AND CONVEY TO BUYER
AND BUYER SHALL ACCEPT THE PROPERTY “AS IS, WHERE IS, WITH ALL FAULTS”, EXCEPT
TO THE EXTENT EXPRESSLY PROVIDED OTHERWISE IN THIS AGREEMENT. OTHER THAN THE
SELLER’S EXPRESS WARRANTIES, BUYER HAS NOT RELIED AND WILL NOT RELY ON, AND
SELLER IS NOT LIABLE FOR OR BOUND BY, ANY EXPRESSED OR IMPLIED WARRANTIES,
GUARANTIES, STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE
PROPERTY OR RELATING THERETO (INCLUDING SPECIFICALLY, WITHOUT LIMITATION,
PROPERTY INFORMATION PACKAGES DISTRIBUTED WITH RESPECT TO THE PROPERTY) MADE OR
FURNISHED BY SELLER, THE MANAGER OF THE PROPERTY, OR ANY REAL ESTATE BROKER OR
AGENT REPRESENTING OR PURPORTING TO REPRESENT SELLER, TO WHOMEVER MADE OR GIVEN,
DIRECTLY OR INDIRECTLY, ORALLY OR IN WRITING, UNLESS SPECIFICALLY SET FORTH IN
THIS AGREEMENT. BUYER REPRESENTS TO SELLER THAT BUYER HAS CONDUCTED, OR WILL
CONDUCT PRIOR TO CLOSING, SUCH INVESTIGATIONS OF THE PROPERTY, INCLUDING BUT NOT
LIMITED TO, THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AS BUYER DEEMS
NECESSARY TO SATISFY ITSELF AS TO THE CONDITION OF THE PROPERTY AND THE
EXISTENCE OR NONEXISTENCE OR CURATIVE ACTION TO BE TAKEN WITH RESPECT TO ANY
HAZARDOUS OR TOXIC SUBSTANCES ON OR DISCHARGED FROM THE PROPERTY, AND WILL RELY
SOLELY UPON SAME AND NOT UPON ANY INFORMATION PROVIDED BY OR ON BEHALF OF SELLER
OR ITS AGENTS OR EMPLOYEES WITH RESPECT THERETO, OTHER THAN SUCH
REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER AS ARE EXPRESSLY SET FORTH
IN THIS AGREEMENT. UPON CLOSING, BUYER SHALL ASSUME THE RISK THAT ADVERSE
MATTERS, INCLUDING BUT NOT LIMITED TO, CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL
AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY BUYER’S
INVESTIGATIONS, AND BUYER, UPON CLOSING, SHALL BE DEEMED TO HAVE WAIVED,
RELINQUISHED AND RELEASED SELLER (AND SELLER’S OFFICERS, DIRECTORS,
SHAREHOLDERS, EMPLOYEES AND AGENTS) FROM AND AGAINST ANY AND ALL CLAIMS,
DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF ACTION IN TORT), LOSSES, DAMAGES,
LIABILITIES, COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES AND COURT COSTS) OF
ANY AND EVERY KIND OR CHARACTER, KNOWN OR UNKNOWN, WHICH BUYER MIGHT HAVE
ASSERTED OR ALLEGED AGAINST SELLER (AND SELLER’S OFFICERS, DIRECTORS,
SHAREHOLDERS, EMPLOYEES AND AGENTS) AT ANY TIME BY REASON OF OR ARISING OUT OF
ANY LATENT OR PATENT CONSTRUCTION DEFECTS OR PHYSICAL CONDITIONS, VIOLATIONS OF
ANY APPLICABLE LAWS (INCLUDING, WITHOUT LIMITATION, ANY ENVIRONMENTAL LAWS) AND
ANY AND ALL OTHER ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS REGARDING
THE PROPERTY. AS PART OF THE PROVISIONS OF THIS SECTION 24, BUT NOT AS A
LIMITATION THEREON, BUYER HEREBY AGREES, REPRESENTS AND WARRANTS THAT THE
MATTERS RELEASED HEREIN ARE NOT LIMITED TO MATTERS WHICH ARE KNOWN OR DISCLOSED,
AND BUYER HEREBY WAIVES ANY AND ALL RIGHTS AND BENEFITS WHICH IT NOW HAS, OR IN
THE FUTURE MAY HAVE CONFERRED UPON IT, BY VIRTUE OF THE PROVISIONS OF FEDERAL,
STATE OR LOCAL LAW, RULES OR REGULATIONS. TO THE EXTENT THAT ANYTHING CONTAINED
IN THIS SECTION 24 IN ANY WAY CONTRADICTS OR LIMITS THE SELLER’S EXPRESS
WARRANTIES, SELLER’S EXPRESS WARRANTIES SHALL BE DEEMED CONTROLLING AS IF THIS
SECTION 24 WERE NOT PART OF THIS AGREEMENT.

 





[Signatures on following page]

 

19

 

 

          IN WITNESS WHEREOF and intending to be legally bound hereby, the
parties have executed this Agreement of Sale on the date set forth above.

 

  SELLER:         FRS CARNEGIE PLAZA, L.L.C.               By: /S/ Brett
McIntyre     Brett McIntyre, Chief Financial Officer               Date: 7/17/14
        BUYER:         UNITED REALTY PARTNERS, LLC               By: /s/ Jacob
Frydman   Name: Jacob Frydman   Title: Authorized Signatory               Date:
7/23/14               THIS ESCROW HOLDER ON THIS ___ DAY OF __________, 2014
HEREBY JOINS IN AND AGREES AND ACCEPTS ALL OF THE RESPONSIBILITIES OF ESCROW
HOLDER AS SET FORTH IN THIS AGREEMENT:         ESCROW HOLDER:                  
      By:     Name:     Title:                 Date:  

 

 

20

 

 

 

EXHIBIT “A”

 

PROPERTY DESCRIPTION

 

[TO BE PROVIDED UPON SITE INSPECTION/SURVEY]

 

21

 

 

 

EXHIBIT “B”

 

LEASE

 

[TO BE PROVIDED]

 

22

 

 

 

EXHIBIT “C”

 

SUBLEASE FLOORPLAN

 

[TO BE PROVIDED]

 

 

23

 

